Citation Nr: 1202602	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  10-40 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Martinez, California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with treatment provided at Enloe Medical Center on October 25, 2009.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 2002 to September 2006.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision of the Department of Veterans Affairs (VA) Medical Center in Martinez, California (VAMC) that denied payment or reimbursement for medical expenses incurred as a result of treatment rendered at Enloe Medical Center on October 25, 2009.  

The Veteran initially requested to testify at a Travel Board hearing, which was scheduled for May 2011.  In correspondence dated in April 2011, he withdrew the hearing request.  


FINDINGS OF FACT

1.  In October 2009, service connection was in effect for low back strain, rated 10 percent disabling; right lower extremity sciatica, rated 10 percent disabling; post traumatic osteoarthritis of the right ankle, status post fracture, rated 10 percent disabling; and residuals of a left pelvic fracture, rated zero percent disabling.  

2.  The care provided to the Veteran at Enloe Medical Center on October 25, 2009 was not authorized in advance, and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred at Enloe Medical Center on October 25, 2009, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The claim in this case is governed by the provisions of Chapter 17 of Title 38 of the United States Code.  The law pertaining to the duty to notify and to assist and its implementing regulations are not applicable to such claims.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).  

Notwithstanding the fact that such law is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his claim for payment or reimbursement of medical expenses.  In this case, a February 24, 2010 letter sent to the Veteran, which included a notice of appellate rights, as well as the October 2010 Statement of the Case, informed him of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide.  

VA has also done everything reasonably possible to assist the Veteran with respect to his appeal, such as obtaining private medical records, and providing the Veteran with the opportunity for a hearing.  Therefore, the Board finds that it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal.  

Payment or Reimbursement of Medical Expenses

The Veteran contends that reimbursement is warranted for treatment received in the emergency room at Enloe Medical Center on October 25, 2009.  He points out that this treatment was for radiating pain down the leg, a disability for which service connection was in effect.  He states that he was in such excruciating pain on the night in question that any delay in treatment would have been hazardous to his health.  He further states that he attempted to arrange for an appointment at a VA medical facility, which was over 100 miles from his home, but that he could not schedule the appointment for a week.  He asserted that, because of the pain, he went to the closest emergency room where he received treatment.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 have been recently amended.  The change to 38 U.S.C.A. § 1728 now defines a medical emergency as it was defined in 38 U.S.C.A. § 1725, as being when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health.  It is initially noted that service connection was in effect for low back strain and radiating sciatica, the disability for which he received treatment at Enloe Medical Center on October 25, 1009.  As such, he is eligible for consideration under the provisions of 38 U.S.C.A. § 1728.  

Consideration under 38 U.S.C.A. § 1725 is precluded where payment can be made under 38 U.S.C.A. § 1728.  See 38 C.F.R. § 17.1002 (i) (2011).  Under either statute, payment or reimbursement is precluded where treatment at the private facility is not performed for an emergent disability.  As this provision is the determining factor for consideration in this case, discussion under 38 U.S.C.A. § 1725 is not deemed necessary.  

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must show that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or 

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or 

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or 

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. 
§ 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

The Record shows that the Veteran was treated in the emergency room of Enloe Medical Center on October 25, 2009 for a chief complaint of right leg pain, tingling and numbness.  It was noted in the history reported by the Veteran that the pain had worsened over the past week.  In addition, he had complaints of flu-like symptoms.  

On examination in the emergency room of Enloe Medical Center on October 25, 2009, the Veteran was in no acute distress, but he did have a pain score of 10 on a scale from 0 to 10 that was sharp and radiating down his legs.  The Veteran was 

given intravenous and oral medication.  On reassessment after several hours, the pain level had dropped to 5 where it remained until discharge an hour later.  The diagnoses were viral syndrome/dehydration, and acute/chronic lumbar pain/muscle spasm/radiculopathy.  

In February 2010, VA determined that payment was disapproved because the Veteran's symptoms were of one week duration and VA facilities were available.  A second review in August 2010 agreed with this opinion.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that on October 25, 2009 the Veteran was not treated for an emergent disability, that is, that the care provided by the Enloe Medical Center on October 25, 2009 was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health.  The emergency room records show that the Veteran had been having the symptoms that precipitated his visit to the emergency room for one week.  The Veteran himself stated that he had contacted VA for an appointment several days prior to visiting the emergency room.  The Board finds that authorization for the emergency room visit could have been obtained.  

The Board does not doubt that the Veteran was in significant pain at the time he visited the emergency room on October 25, 2009; however, the facts show that the onset of the symptom was over a week period so that it was not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to the Veteran's life or health.  Because the treatment rendered at the private hospital on October 25, 2009 was not for an emergent disorder, the Board finds that a preponderance of the evidence is against the Veteran's appeal for payment or reimbursement of 

unauthorized medical expenses at Enloe Medical Center, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).


ORDER

Payment or reimbursement for unauthorized medical expenses incurred in connection with treatment provided at Enloe Medical Center on October 25, 2009, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


